Case 15-50514 Doc47_ Filed 10/05/20 Page1of3

Fill in this information to identify the case:

 

Debtor1 DONALD GRAY

 

Debtor 2

(Spouse, if filing)

United States Bankruptcy Court far tha: Middle District of North Carolina
(State)

Case number 1 5-5051 4

Form 4100R
Response to Notice of Final Cure Payment 10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee's notice of final cure payment.

Mortgage Information

Name of creditor: US Bank Trust NA

 

Court claim no. (if known):

4 7 4 0.

Last 4 digits of any number you use to identify the debtor's account:

‘Property address: 6108 Charlie Walker Road

Number Street

 

Kannapolis NC 28081
City

State ZIP Code
rors 2: Default Payments

: Check one:

i

@ Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
i

 

on the creditor's claim.

: O Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
i on the creditor's claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date $

i of this response is:

Postpetition Mortgage Payment

Check one:

Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

 

iti t fi i ; 10,01,2020
The next postpetition payment from the debtor(s) is due on MM] DD Wy

O Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

Creditor asserts that the total amount remaining unpaid as of the date of this response is:

 

a. Total postpetition ongoing payments due: te) $

b. Total fees, charges, expenses, escrow, and costs outstanding: +) $
—<—<—<—<

c. Total. Add lines a and b. ©) $

Creditor asserts that the debtor(s) are contractually

obligated for the postpetition payment(s) that first became i /

due on: MM/ OD /YYYY

Form 4100R Response to Notice of Final Cure Payment page 1
Case 15-50514 Doc47_ Filed 10/05/20 Page 2 of 3

Debtor 7 DONALD GRAY Case number (7 moun} 1 5-5051 4

Fost Namo Middle Name Les! Name

fran «: PE Payment History

 

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
the creditor must attach an itemized payment history disclosing the following amounts from the date of the
bankruptcy filing through the date of this response:

all payments received;
© all fees, costs, escrow, and expenses assessed to the mortgage; and
® all amounts the creditor contends remain unpaid.

Sian tere

 

The person completing this response must sign it. The response must be filed as a supplement to the creditor's
proof of claim.
Check the appropriate box::

O | am the creditor.
@ | am the creditor's authorized agent.

! declare under penaity of perjury that the Information provided in this response is true and correct
to the best of my knowledge, information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different
from the notice address listed on the proof of claim to which this response applies.

pete 10 02 Zoz

 

Print Raymond Valderrama Tile _Assistant Vice President

First Name Middle Name Last Name

Company BSI Financial Services

If different from the notice address listed on the proof of claim to which this response applies:

 

 

Address 75085 Irvine Center Drive, Suite 200
Nurnber Street
Irvine CA 92618
City State ZIP Code

Contact phone (866) 581- 45 13 Email

Form 4100R Response to Notice of Final Cure Payment page 2
Case 15-50514 Doc47_ Filed 10/05/20 Page 3 of 3

UNITED STATES BANKRUPTCY COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
WINSTON-SALEM DIVISION

 

IN RE:
DONALD GRAY CASE NO. 15-50514
Chapter 13
Debtor
CERTIFICATE OF SERVICE

 

The undersigned, as attorney of record for U.S. Bank Trust NA, does hereby certify that
on this day, a copy of Form 4100R, Response to Notice of Final Cure Payment {according to
Bankruptcy Rule 3002.1(g)} was served on the following individuals by depositing the same,
enclosed in a postage prepaid, properly addressed wrapper, in an official depository under the
exclusive care and custody of the United States Postal Service, addressed as follows:

Donald Gray
6108 Charlie Walker Road
Kannapolis, NC 28081

Brien Rose Hub

Legal Aid of North Carolina
785 Davidson Drive, NW
Concord, NC 28025

Kathryn L. Bringle, Trustee
PO Box 2115
Winston-Salem, NC 27102-2115

DATED: October 5, 2020.

/s/ John W. Fletcher III

N.C. State Bar No. 15503

Henderson, Nystrom, Fletcher & Tydings, PLLC
831 East Morehead Street, Suite 255

Charlotte, NC 28202

(704) 334-3400

jfletcher@hnftlaw.com

jgilleland@hnftlaw.com
